 

Case 2:15-cr-00444-KSH Document 3 Filed 11/23/20 Page 1 of 2 PagelD: 18

PROB 12A
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Carl Robert Peterkin . Cr.: 15-00444-001

PACTS #: 395802

Name of Sentencing Judicial Officer: THE HONORABLE GUSTAVO A. GELPI
UNITED STATES DISTRICT JUDGE (D/PR)

Name of Assigned Judicial Officer: © THE HONORABLE KATHARINE S. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/10/2012

Original Offense: Possession with Intent to Distribute at Least 500 Grams or More of Cocaine;
21 U.S.C. § 841 (a1)

Original Sentence: 46 months imprisonment, 72 months supervised release

Special Conditions: $100 Special Assessment, Financial Disclosure, and Search Condition

Type of Supervision: Supervised Release Date Supervision Commenced: 09/10/2015
NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The person under supervision has violated the special supervision condition which
states “The defendant shall not commit another federal, state or local crime.”

On October 22, 2020, Peterkin was arrested by police officers assigned to the 111th
Precinct, New York City Police Department (NYPD) and charged with Driving
While Intoxicated, in violation of New York State Vehicle and Traffic Law 1192
Sub. 03, a Class U Misdemeanor. In addition, he was issued traffic tickets for
speeding, equipment violation, failure to dim lights and refusal to take a breathalyzer
test.

According to arrest report, Peterkin drove 88-mph in a 50-mph zone, and when ~
stopped; officers allege Peterkin showed signs of alcohol consumption with watery
eyes and strong alcohol odor. Peterkin refused to partake in field sobriety tests and
only admitted to officers he had 2 drinks that night. The case is currently pending
and the next court appearance is scheduled for January 28, 2021 at Queens Criminal
Court.
 

Case 2:15-cr-00444-KSH Document 3 Filed 11/23/20 Page 2 of 2 PagelD: 19

Prob 12A — page 2
Carl Robert Peterkin

U.S. Probation Officer Action:

The Probation Office is recommending no Court action be taken at this time. Peterkin has been

expelled from the Low Intensity Unit and is pending further action upon further investigation.
Respectfully submitted,

SUSAN M. SMALLEY, Chief
U.S. Probation Officer

Elisa Martinez

By: ELISA MARTINEZ
Supervising U.S. Probation Officer

/bgem

PREPARED BY:

Brendan G. Murillo 11 [23/2020
BRENDAN G. MURILLO Date
U.S. Probation Technician

 

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

w/ No Forma! Court Action to be Taken at This Time (as recommended by the Probation Office)
Fr” Submit a Request for Modifying the Conditions or Term of Supervision
Pr Submit a Request for Warrant or Summons
™ Other CQ ’ ay
ide anti leat a
7 SS

. CA toes ays
’ f

\ Signature of Judicial Officer

([l2D( 2616

Date

 
  

 
